      Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 1 of 15



                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT


SEAN TOLIVER, ET AL.                      :      LEAD CONSOLIDATED
                                          :      CASE NO.
                     v.                   :      3:16-cv-1899-SRU
                                          :
SCOTT SEMPLE, ET AL.                      :
                                          :      JULY 24, 2019


                      MEMORANDUM OF LAW IN SUPPORT OF
                      MOTION FOR PRELIMINARY INJUNCTION

       The Consolidated Plaintiffs (“Plaintiffs”) seek a preliminary injunction from the

Court to compel forthwith the supply of bottled drinking water during the pendency of

this action. Pursuant to Local Rule 7(a), Consolidated Plaintiffs in the above-captioned

action, by and through their undersigned counsel, respectfully submit this Memorandum

of Law in support of their Motion for Preliminary Injunction (“Motion”), filed pursuant to

Fed. R. Civ. P. 65 and 18 U.S.C. § 3626, in which Plaintiffs seek an order of the Court

enjoining the Defendants to immediately take steps to provide bottled drinking water to

inmates of the Osborn Correctional Institute (“Osborn”). Plaintiffs submit in support of

the Motion the Declaration of Lorey Rives Leddy (“Leddy Declaration”), which includes

the affidavits and letters of 38 current and former inmates as evidence of the condition

of the tap water and as evidence of the illnesses and medical problems suffered as a

result of drinking and bathing in the water.

I.     INTRODUCTION

       For decades, the tap water at Osborn available to inmates for drinking and

bathing has been described as brown, brackish, and cloudy, with a foul odor and taste.



ORAL ARGUMENT REQUESTED
TESTIMONY MAY BE REQUIRED
       Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 2 of 15



Many inmates at Osborn, including several of the Plaintiffs, have tested positive for

infection by a bacteria known as helicobacter pylori (“H. pylori”), which is typically a

water-borne bacteria caused by sewage entering the water supply. Since the filing of

the Second Amended Consolidated Complaint (the “Complaint”), even more inmates at

Osborn have come forward with evidence of diagnoses of H. pylori infection, and

dozens of other inmates routinely complaint to the Defendants and seek medical

treatment for digestive issues (most have never been tested for H. pylori despite the

number of inmates who have already tested positive).1

       As alleged in the Complaint and as set forth below, the issues with the tap water

are well-known by administrators and staff at Osborn, including the named Defendants.

Complaint, at ¶¶ 66-78. Although the water is regularly tested as required by state

regulations, the documents produced by the Department of Corrections reflect that the

water is not tested for the presence of H. pylori. Id., at ¶ 73. Plaintiffs have alleged that

staff members bring their own bottled water to the facility instead of drinking from taps.

Id., at ¶ 66. Even therapy dogs brought to Osborn to interact with inmates are provided

with bottled or filtered water, while the inmates are forced to drink the putrid tap water.

Id. Also as set forth below, compelling inmates to drink the tap water, particularly given

the number of inmates who have tested positive for H. pylori infection and who have

complained about other chronic digestive ailments, is clearly inhumane and likely to

constitute a violation of the inmates’ Eighth Amendment rights.

1
  In addition to digestive issues from consuming the tap water, as set forth in the
Complaint and in the affidavits and letters submitted herewith, the water also causes
significant skin irritation and related issues from bathing in it. These issues remain a
part of the overall request for relief in the Complaint, but Plaintiffs seek immediate
attention to the issues relating to the drinking water since the remedy is more easily
attainable in the short-term.

                                              2
8934400v1
         Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 3 of 15



         As such, the Plaintiffs are likely to prevail on the merits of their claim against the

Defendants with respect to the drinking water. Moreover, because the inmates are

exposed to a risk of substantial, irreparable harm to their health as a result of the

drinking water, and because providing the inmates with bottled water is a narrowly-

construed remedy that is not likely to interfere with the operation of the criminal justice

system, the relief sought herein should be granted, and the Defendants should be

compelled to forthwith provide inmates at Osborn, including those Plaintiffs who remain

incarcerated, with bottled drinking water.

II.      FACTUAL BACKGROUND

         As alleged in the Complaint, the tap water, which is piped into the facility from

several wells on the grounds at Osborn, is not drinkable and may well be contaminated

as a result of actions taken by grounds crews who drilled holes in sewage and waste

pipes exiting the facility to ease clogging. Complaint, ¶ 83. Complaints by inmates

about the quality and condition of the tap water, and about chronic digestive maladies

and infection by H. pylori, have been consistent and well-known by the Defendants for

years.

         Current and former inmates at Osborn have provided dozens of affidavits and

letters confirming that numerous inmates have tested positive for H. pylori infection

since 2013. Based on the evidence submitted, the following inmates, identified by their

initials and inmate numbers, have provided affidavits (redacted) or have otherwise been

identified in letters (redacted) as having confirmed diagnoses of infection with H. pylori

bacteria while at Osborn:




                                                3
8934400v1
       Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 4 of 15



               J. L.                            Inmate # 409636
               K. B. G.                         Inmate # 404176
               S. H.                            Inmate # 78630
               J. S.                            Inmate # 223489
               C. L.                            Inmate # 254805
               R. W.                            Inmate # 309419
               R. B.                            Inmate # 193919
               J. B.                            Inmate # 318996
               Y. H. L.                         Inmate # 281693
               F. S.                            Inmate # 408441
               B. S.                            Inmate # 291453
               L. A.                            Inmate # 66789
               B. R.                            Inmate # 285898
               C. C.                            Inmate # 354500
               J. M.                            Inmate # 344691
               E. P.                            Inmate # 243412
               L. C.                            Inmate # 316418
               J. B.                            Inmate # 128827
               E. F.                            Inmate # 155356
               J. B.                            Inmate # 178168


Many other inmates, including most of the named Plaintiffs, have provided evidence

documenting experiences with severe and chronic digestive problems occurring for the

first time while confined at Osborn. Most of these inmates have requested medical

treatment, but have been denied testing or treatment for H. pylori infection. In other

words, although we have some access to information regarding inmates who have

actually been diagnosed with the bacterial infection, based on voluntary statements

provided by the above-referenced inmates, the likelihood is that many others have

contracted H. pylori while at Osborn. Many inmates have already become symptomatic,

and many more are likely to become symptomatic in the future. Copies of 38 separate




                                            4
8934400v1
       Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 5 of 15



inmate affidavits and letters concerning the water condition at Osborn are appended to

the Leddy Declaration as Exhibits 1 through 38.2

       The Centers for Disease Control and Prevention (“CDC”), an agency of the

federal government that monitors and informs the public regarding health and medical

issues, published a fact sheet, in July 1998 (a copy of which is appended to the Leddy

Declaration as Exhibit 39), acknowledging both (i) the likely link between contaminated

drinking water and H. pylori infection, and (ii) the link between such infection with peptic

ulcers that, left untreated, substantially increases the risk for developing gastric cancer

and a form of lymphoma (“MALT”) associated with the lining of the stomach. The CDC

further reports that H. pylori is most commonly transferred through fecal-oral routes,

including through water that has been contaminated by sewage.

       As alleged in the Complaint, several Plaintiffs became aware that maintenance

crews at Osborn drilled holes at various intervals along waste pipes exiting the facility,

making it easier for the crews to snake clogged sewage lines. Complaint, at ¶ 74.

These allegations have been corroborated by an affidavit submitted to undersigned

counsel by an inmate at Osborn who was previously a licensed plumber and who

worked alongside the maintenance crews at Osborn. It is believed that these holes

have likely allowed raw sewage to seep into the surrounding soil and groundwater,



2
  Although during his deposition, under Fed. R. Civ. P. 30(b)(6), Richard Hardy, Plant
Facility Engineer at Osborn, testified he would drink the tap water at Osborn, he also
repeated several times that, to his knowledge, “there is nothing wrong, no indication
from the Department of Health or from any other source that there is anything wrong
with the water at the Osborn Correctional Facility.” See 11/27/2018 Depo. Tr., at
146:16-20; 147:3-8; 147:19-22; 147:22-148:2; 157:14-17; 209:15-18 (transcript excerpts
are appended to the Leddy Declaration as Exhibit 40). He refused to answer the
question of whether he would voluntarily shower in the water at Osborn.


                                             5
8934400v1
       Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 6 of 15



including possibly into the wells utilized for drinking water at the facility. Such

contamination, if demonstrated, would conclusively link the drinking water to the H.

pylori infection in inmates of Osborn.3

        Certainly, the physical descriptions of the water by the numerous inmates who

have come forward to share their stories demonstrates that something is not right with

the tap water at Osborn. The high coincidence of inmates contracting H. pylori while at

Osborn, coupled with the fact that the water does not appear to be tested for the

presence of H. pylori, leads to the inescapable inference of a direct link between the tap

water and the digestive ailments suffered by the inmates at Osborn, including the

Plaintiffs.

III.    LEGAL ARGUMENT

        Under 18 U.S.C. § 3626, the District Court is authorized to enter a preliminary

injunction in a prisoner’s rights case under specific circumstances:

        Preliminary injunctive relief must be narrowly drawn, extend no further than
        necessary to correct the harm the court finds requires preliminary relief, and be
        the least intrusive means necessary to correct that harm. The court shall give
        substantial weight to any adverse impact on public safety or the operation of a
        criminal justice system caused by the preliminary relief and shall respect the
        principles of comity set out in paragraph (1)(B) in tailoring any preliminary relief.

18 U.S.C. § 3626(a)(2).

        The standard for obtaining a preliminary injunction under Rule 65 is well-settled

in the Second Circuit. “The moving party must show (1) irreparable harm and (2) either

(a) likelihood of success on the merits, or (b) sufficiently serious questions going to the



3
 No known prisoner’s rights actions have been commenced relating to drinking water
and H. pylori infection at any other of the 18 correctional facilities (15 of which remain
open) in Connecticut other than Osborn, further indicating that the issue of such
contamination is specific to the conditions of the wells and drinking water at Osborn.

                                               6
8934400v1
       Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 7 of 15



merits and a balance of hardships tipping decidedly toward the party seeking the

injunctive relief.” Covino v. Patrissi, 967 F.2d 73, 76-77 (2d Cir. 1992); see also Jolly v.

Coughlin, 76 F.3d 468, 473 (2d Cir. 1996).

       Where, as here, the moving party seeks a mandatory injunction to change the

status quo – for example, requesting that Defendants take affirmative action to change

a hazardous condition pending resolution of the claims in the Complaint – a higher

standard applies: “The moving party must make a ‘clear’ or ‘substantial’ showing of a

likelihood of success where (1) the injunction sought ‘will alter, rather than maintain, the

status quo’ – i.e., is properly characterized as a ‘mandatory’ rather than ‘prohibitory’

injunction; or (2) the injunction sought ‘will provide the movant with substantially all the

relief sought, and that relief cannot be undone even if the defendant prevails at a trial on

the merits.’” Jolly, 76 F.3d at 473 (quoting Tom Doherty Associates, Inc. v. Saban

Entertainment, Inc., 60 F.3d 27, 33–34 (2d Cir.1995)).

       A.     Irreparable Harm

       “The concept of irreparable harm has been described ‘as certain and imminent

harm for which a monetary award does not adequately compensate.’ … [A]s a general

matter, there is a presumption of irreparable harm when there is an alleged deprivation

of constitutional rights.” V.W. by & through Williams v. Conway, 236 F. Supp. 3d 554,

588 (N.D.N.Y. 2017) (quoting Donohue v. Mangano, 886 F.Supp.2d 126, 149–50

(E.D.N.Y. 2012), and Wisdom Import Sales Co. v. Labatt Brewing Co., 339 F.3d 101,

113–14 (2d Cir. 2003)). “When an alleged deprivation of a constitutional right is

involved, most courts hold that no further showing of irreparable injury is necessary.”




                                              7
8934400v1
       Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 8 of 15



Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984) (quoting 11 C. Wright & A. Miller,

Federal Practice and Procedure, § 2948, at 440 (1973)).

       Here, as alleged in the Complaint, the drinking water provided to inmates at

Osborn is consistently described as discolored, putrid and foul-smelling. More

significantly, numerous inmates are known to have tested positive for H. pylori bacterial

infection, and countless other inmates, including several named Plaintiffs, have

complained of regular and severe digestive issues that appear connected to drinking the

tap water at Osborn. Despite such complaints, many of the inmates have never been

tested for H. pylori or treated for their digestive complains; inmates are still forced to

drink the water.

       Publicly available records of the CDC reflect a substantially higher risk of

contracting gastric cancer or other serious medical issues such as peptic ulcers as a

result of untreated infection to H. pylori, particularly when the person infected has

become outwardly symptomatic. The risks for long-term, irreparable harm should be

obvious. As the United States Supreme Court has recognized, “[w]e would think that a

prison inmate also could successfully complain about demonstrably unsafe drinking

water without waiting for an attack of dysentery.” Helling v. McKinney, 509 U.S. 25, 33

(1993). Given the evidence contained in the numerous affidavits submitted in support of

this Motion, from inmates diagnosed with H. pylori infection and from other inmates who

have regularly complained of serious and painful digestive problems attributed to

drinking the tap water, it is clear that many of the inmates who remain at Osborn are

likely to suffer irreparable harm if the relief requested is not granted by the Court.




                                              8
8934400v1
       Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 9 of 15



       B.     Likelihood of Success on the Merits

       With respect to establishing a likelihood of success on the merits, Plaintiffs have

asserted numerous claims regarding the conditions of their confinement at Osborn that

violate their Eighth Amendment rights, including the claim that the tap water causes

severe digestive problems and infection with H. pylori bacteria. Osborn is, quite frankly,

notorious for the awful appearance and smell of the tap water; the evidence submitted

in support of the Motion further indicates a plausible link between drinking the water and

the various ailments complained of by the inmates.

       To establish that conditions of confinement violate the inmates’ rights under the

Eighth Amendment, the Plaintiffs must prove both (1) a sufficiently serious deprivation,

and (2) that the defendants acted with “deliberate indifference.” See Wilson v. Seiter,

501 U.S. 294, 298, 303–04 (1991). The Plaintiffs’ proof necessarily must “consist of

both objective and subjective elements – the plaintiff must demonstrate that the alleged

deprivation is sufficiently serious under an objective standard and that the charged

officials acted with a sufficiently culpable state of mind.” Jolly v. Coughlin, 894 F. Supp.

734, 746 (S.D.N.Y. 1995), aff'd, 76 F.3d 468 (2d Cir. 1996); see also Hudson v.

McMillian, 503 U.S. 1, 9, (1992) (“those deprivations denying ‘the minimal civilized

measure of life's necessities’ are sufficiently grave to form the basis of an Eighth

Amendment violation.”) (quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)). “An

inmate may prevail on an Eighth Amendment claim if he can establish an objective

element, that the actions of prison officials were sufficiently serious, and a subjective

element, that the officials acted with deliberate indifference to inmate health or safety.”




                                             9
8934400v1
      Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 10 of 15



Mele v. Connecticut, No. 3:06-CV-1741 (SRU), 2007 WL 445488, at *1 (D. Conn. Feb.

9, 2007).

            1.   Objective Element: Serious Risk to Health and Safety

       “[T]o establish the objective element of an Eight Amendment claim, a prisoner

must prove that the conditions of his confinement violate contemporary standards of

decency.” Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002) (quoting Helling, 509

U.S. at 35–36). Under the Eighth Amendment, States must not deprive prisoners of

their “basic human needs – e.g., food, clothing, shelter, medical care, and reasonable

safety.” Helling, 509 U.S. at 32. Nor may prison officials expose prisoners to conditions

that “pose an unreasonable risk of serious damage to [their] future health.” Id., at 35.

       “Water that is suitable for drinking and bathing is undeniably one of ‘life's

necessities,’ and … the Eighth Amendment therefore requires that it be supplied to

inmates.” Bellezza v. Fischer, No. 05 CIV. 98 (DLC), 2006 WL 3019760, at *4 (S.D.N.Y.

Oct. 24, 2006). “There is no question that subjecting inmates to unsafe or unhealthy

drinking water would be a sufficiently ‘serious’ risk that would satisfy the objective

element of an Eighth Amendment cause of action.” Thompson v. Carlsen, No. 08-CV-

0965, 2010 WL 3584409, at *8 (N.D.N.Y. Aug. 16, 2010), report and recommendation

adopted, 2010 WL 3584396 (N.D.N.Y. Sept. 7, 2010); see also LaBounty v. Coughlin,

137 F.3d 68, 70–71 (2d Cir.1998). Courts have recognized that “prison officials [may

not] expose prisoners to conditions that ‘pose an unreasonable risk of serious damage

to [their] future health.’” Phelps, 308 F.3d at 185 (quoting Helling, 509 U.S. at 35).

       In this case, the evidence presented demonstrates that, for years, the tap water

at Osborn has been unusually offensive in color, odor and taste. Numerous inmates



                                             10
8934400v1
      Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 11 of 15



have come forward with their personal testimonials of testing positive for H. pylori, a

bacterial infection that substantially increases the risk of serious future health problems,

or of having chronic digestive issues that only manifested once they were confined at

Osborn. Because clean drinking water is a life necessity, and the drinking water at

Osborn appears to be connected with widespread health problems, many of which have

been documented as causing long-term medical problems, the objective element is met

in this case.

            2.    Subjective Element: Deliberate Indifference

       With respect to the subjective element of an Eighth Amendment violation, “a

prison official cannot be found liable under the Eighth Amendment for denying an

inmate humane conditions of confinement unless the official knows of and disregards an

excessive risk to inmate health or safety; the official must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). This

“deliberate indifference” element is equivalent to the familiar standard of “recklessness”

as used in criminal law. Id., at 839-40. “Whether a prison official had the requisite

knowledge of a substantial risk is a question of fact subject to demonstration in the

usual ways, including inference from circumstantial evidence, ... and a factfinder may

conclude that a prison official knew of a substantial risk from the very fact that the risk

was obvious.” Id., at 842. “Although an official must have knowledge of a substantial

risk in order to have acted with deliberate indifference, a fact finder may infer that

knowledge ‘from the very fact that the risk was obvious.’” Bellezza, 2006 WL 3019760,

at *4 (quoting Phelps, 308 F.3d at 186).



                                             11
8934400v1
      Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 12 of 15



       In this case, inmates have been complaining about the quality and condition of

the tap water for years. Inmates also have continuously complained to the Defendants

about digestive pain and related problems which either appeared initially or were

exacerbated as a result of drinking the tap water at Osborn. Many of the Plaintiffs,

along with other inmates, have filed grievances with the Department of Corrections that

relate directly to the quality and condition of the tap water.

       While the Defendants are likely to assert that the tap water passes regular state-

mandated tests, the documents produced to date by the Department of Corrections

indicate that the Defendants do not test for H. pylori in the water. The test results also

do not explain the cause of the foul color, odor and taste of the tap water that the

inmates must drink. See Bellezza v. Fischer, No. 05 CIV. 98 DLC, 2007 WL 2059824,

at *1 (S.D.N.Y. July 16, 2007) (even though defendants “offered evidence that the

discolored water was actually safe to drink, the conflicting evidence that inmates could

not drink or bathe with it without suffering extreme discomfort” created a genuine issue

of material fact “as to whether the inmates actually suffered a constitutional

deprivation.”). Perhaps the most telling conduct by the Defendants in establishing

deliberate indifference is the fact that staff members at Osborn routinely bring their own

bottled water from home rather than drinking the tap water at the facility. Even therapy

dogs are provided with bottled or filtered water.

       C.     Balance of Hardships

       Lastly, the Court must consider the balance of hardships in determining whether

to grant the requested injunctive relief. “Congress codified this weighing of the

hardships in the PLRA, which directs courts to give substantial weight to any adverse



                                             12
8934400v1
      Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 13 of 15



impact on public safety or the operation of the criminal justice system caused by the

prospective injunctive relief.” Dodge v. County of Orange, 282 F. Supp.2d 41, 71

(S.D.N.Y. 2003).

       In this case, the balance of hardships leans in favor of granting the requested

relief – an injunction requiring the provision of bottled drinking water pending either the

outcome of this action or the completion of full-scale testing of the tap water by a neutral

party to determine whether the water is, in fact, safe for consumption. Such relief will

not impact public safety or the operation of the criminal justice system, and is narrowly

tailored to address and partially remedy the specific condition that is one of the principal

subjects of the Plaintiffs’ claims. See Mitchell, 748 F.2d at 808 (“Faced with such a

conflict between the state's financial and administrative concerns on the one hand, and

the risk of substantial constitutional harm to plaintiffs on the other, we have little difficulty

concluding that the district judge did not err in finding that the balance of hardships tips

decidedly in plaintiffs' favor.”).

       In sum, because the Plaintiffs can demonstrate (i) that they are likely to succeed

on the merits of their claim in the Complaint that the drinking water served to inmates at

Osborn is likely causing serious illnesses among the inmates, including infection with H.

pylori bacteria, in violation of the Eighth Amendment of the United States Constitution,

(ii) that a substantial threat of irreparable injury exists to both the Plaintiffs and other

inmates at Osborn if the injunction is not issued, including the inmates’ continued

exposure to the additional risk of long-term illnesses associated with H. pylori infection,

including cancer of the stomach lining, and (iii) that the threatened injury outweighs any

harm that would result in the event the injunction is granted, and will not disserve the



                                               13
8934400v1
      Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 14 of 15



public interest, a preliminary injunction should issue forthwith. At least until proper

testing can be conducted to determine the nature and extent of the contamination of the

drinking water, and/or until proper remedial actions can be taken to rectify any

contamination in the drinking water, a Court order requiring that inmates be provided

with bottled drinking water is narrowly tailored relief and is not likely to have an adverse

impact on public safety or the operation of a criminal justice system.

         WHEREFORE, the Consolidated Plaintiffs respectfully request that this Court

issue a preliminary injunction that the Defendants forthwith provide inmates with bottled

drinking water, and grant such other and further relief as the Court deems just and

proper.

Dated:         July 24, 2019
               Stamford, Connecticut              PLAINTIFFS SEAN TOLIVER,
                                                  JAMES BABULSKY, JEREMY
                                                  LOUIS BARNEY, WILLIAM BOO,
                                                  KENNETH CARTER, LUIS CLAUDIO,
                                                  COURTNEY GREEN, ANTHONY R.
                                                  JOHNSON, ROGER JOHNSON,
                                                  RANDAL LICARI, JOHN F. MOORE,
                                                  TIMOTHY MONROE, JOSE PESANTE,
                                                  JOSE RIVERA, MARCOS RIVERA,
                                                  HAROLD ROGERS, OSBERT
                                                  TEEKASINGH, ANTHONY C. WADE,
                                                  SR., ZION T. WEBB and TYSHUN
                                                  WILLLIAMS,

                                                  By:     /s/ Lorey Rives Leddy
                                                  David P. Friedman (ct# 03558)
                                                  Lorey Rives Leddy (ct# 19297)
                                                  MURTHA CULLINA LLP
                                                  177 Broad Street, 16th Floor
                                                  Stamford, CT 06901
                                                  Tel: (203) 653-5400
                                                  Fax: (203) 653-5444
                                                  dfriedman@murthalaw.com
                                                  lleddy@murthalaw.com
                                                  Their Attorneys


                                             14
8934400v1
      Case 3:16-cv-01899-SRU Document 136-1 Filed 07/24/19 Page 15 of 15




                              CERTIFICATE OF SERVICE

       This is to certify that on July 24, 2019, a copy of the foregoing was filed

electronically [and served by mail on anyone unable to accept electronic filing]. Notice

of this filing will be sent by e-mail to all parties by operation of the Court’s electronic

filing system [or by mail to anyone unable to accept electronic filing]. Parties may

access this filing through the Court’s system.


Carmel A. Motherway, Esq.
Steven Barry, Esq.
Office of the Attorney General
110 Sherman Street
Hartford, CT 06105




                                         /s/ Lorey Rives Leddy
                                         Lorey Rives Leddy (ct#19297)




                                            15
8934400v1
